DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because of the following informalities:  
Claim 15 recites “an inhaler” in line 5 after already reciting “an inhaler” and “the inhaler”. Thus line 5 should also read “the inhaler”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-10, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kilis et al. (US 5,167,506 A) in view of Genova et al. (US 2006/0254581 A1).
Regarding claim 1, Kilis discloses:
A training device (figure 1; blank MDI canister as set forth in col. 8, lines 34-36) for use in an inhaler in place of a medication canister, the training device comprising: 
a canister-shaped body (18, body of blank MDI canister) that is configured to be received at a first position in a housing of an inhaler (as shown in figure 1 for example), wherein the body comprises an interface (nozzle 20) arranged to connect to a canister interface (see block that interfaces with 20 in figure 1) in the housing of the inhaler (figure 1); 
an electrical circuit configured to perform one or more functions (as set forth in col. 2, line 36-col. 3, line 25); and 
a circuit triggering mechanism (col. 8, lines 36-37) that comprises a switch (button switch col. 8, lines 36-37) for enabling the electrical circuit to perform the one or more functions when the switch is closed (closing an electrical contact when the button is depressed as per col. 8, lines 37-45);
wherein the circuit triggering mechanism is contained within the body (col. 8, lines 36-37).
While Kilis discloses the button being depressed to simulate actuation, Kilis does not explicitly state that the body moves from the first position to a second position and thus does not explicitly disclose wherein the circuit triggering mechanism is configured such that the switch is closed when the body is pressed from the first position towards the canister interface and into a second position in the housing of the inhaler; 
wherein the electrical circuit is contained within the body. 
However, Genova discloses a dispensing apparatus for medication utilizing an inhalation device with a medication canister (abstract) and thus is analogous art. Genova teaches a canister shaped body (the canister assembly, 3 + 2 and everything within 2; permanently secured together as set forth in [0026]) that it is known to utilize a circuit triggering mechanism (8 which includes 10, 12 and 13) that is configured such that a switch (14) is closed when the body is pressed from a first position towards the canister interface (downwards in figure 2) and into a second position in the housing of the inhaler during actuation (as set forth in [0031] the canister assembly is moved in a first direction and thus from a first position towards/into a second position within the housing of the actuator body. This movement completes an electrical circuit as also described in [0031]); wherein the electrical circuit (EDC module 1) is within the body (see figure 2) [0026]. Therefore, in this modification, the actuation switch of Kilis is being replaced by the circuit triggering mechanism of Genova.
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Killis wherein the circuit triggering mechanism is configured such that the switch is closed when the body is pressed from the first position towards the canister interface and into a second position in the housing of the inhaler, wherein the electrical circuit is within the body as taught by Deaton for the benefit of allowing the user to feel the actual depression of the canister when training to use the device, rather than just utilizing a button.
 
Regarding claim 2, as modified Killis discloses the claimed invention of claim 1. Deaton further discloses wherein the circuit triggering mechanism comprises a resilient component (13) configured to provide a force that resists the pressing of the body into the housing of the inhaler [0031].  

Regarding claim 3, as modified Killis discloses the claimed invention of claim 2. Deaton further discloses wherein the resilient component (13) is configured to return the body to the first position in the inhaler when the body is not pressed (as per [0031], the spring 13 compresses when pushed against actuator body 5 and thus would be biased against actuator body 5 to return the canister assembly to the first position).  

Regarding claim 4, as modified Killis discloses the claimed invention of claim 2. Deaton further discloses wherein the resilient component comprises a spring (13 is a spring as per [0031]) or a spring-like component.  

Regarding claim 5, as modified Killis discloses the claimed invention of claim 1. Deaton further discloses wherein the distance between the first position and the second position corresponds to the distance moved by a medication canister received in the housing of the inhaler when medication is to be dispensed [0029] [0031].  

Regarding claim 6, as modified Killis discloses the claimed invention of claim 1. Killis further discloses wherein the electrical circuit (pre-training, training and display modules for example) comprises a light producing unit (display means), and wherein the one or more functions comprises the light producing unit producing light (col. 7, lines 17-24). Killis also describes a sound producing unit (audio input to the patient col. 6, lines 37-39) but is not explicit that the one or more functions comprises the sound producing unit produces a sound.
	It would have been obvious before the effective filing date of the claimed invention wherein instead of the light producing unit producing a light, the sound producing unit produces a sound in the case the individual user has difficulties with sight.

Regarding claim 7, as modified Killis discloses the claimed invention of claim 1. Killis further discloses wherein the electrical circuit (pre-training, training and display modules for example) comprises a light producing unit (display means), and wherein the one or more functions comprises the light producing unit producing light (col. 7, lines 17-24).  

Regarding claim 8, as modified Killis discloses the claimed invention of claim 1. Killis further discloses wherein the electrical circuit comprises one or more sensors (col. 4, lines 30-36), and wherein the one or more functions comprises operating the sensors to measure one or more parameters relating to use of the training device by a user (col. 4, lines 30-36) (col. 4, line 67-col. 5, line 13).  

Regarding claim 9, as modified Killis discloses the claimed invention of claim 8. Killis further discloses wherein the one or more parameters comprises any one or more of movements of the training device, movements of the training device relative to the housing of the inhaler, orientation of the training device, a force exerted on the training device, the air flow through the housing of the inhaler (col. 4, lines 30-36) (col. 4, line 67-col. 5, line 13) and whether a user is holding their breath after the body is moved to the second position.  

Regarding claim 10, as modified Killis discloses the claimed invention of claim 8. Killis further discloses wherein the electrical circuit further comprises a feedback device (display means) for providing feedback to the user on the use of the training device based on the measured one or more parameters (col. 7, lines 17-23).  

Regarding claim 13, as modified Killis discloses the claimed invention of claim 1. Killis further discloses wherein the electrical circuit is further configured to monitor air flow through the housing of the inhaler before the body is pressed into the second position in the housing of the inhaler (expiration flow rate as per col. 5, line 7).  

Regarding claim 14, as modified Killis discloses the training device of claim 1. Killis further discloses: An inhaler (figure 1), comprising: a housing (housing of figure 1) having a canister interface (see block that interfaces with 20 in figure 1); and a training device as claimed in claim 1.  

Regarding claim 15, Kilis discloses:
A method of training a user to operate an inhaler (figure 1; example starting on col. 8, line 14), the method comprising: providing a training device (figure 1; blank MDI canister as set forth in col. 8, lines 34-36) that is for use in the inhaler in place of a medication canister (in place of a filled container) and that comprises a canister-shaped body (18, body of blank MDI canister)  that is configured to be received at a first position in a housing of an inhaler (as shown in figure 1 for example), wherein the body comprises an interface (nozzle 20) arranged to connect to a canister interface (see block that interfaces with 20 in figure 1) in the housing of the inhaler (figure 1), an electrical circuit configured to perform one or more functions (as set forth in col. 2, line 36-col. 3, line 25), and a circuit triggering mechanism (col. 8, lines 36-37) that comprises a switch (button switch col. 8, lines 36-37) for enabling the electrical circuit to perform the one or more functions when the switch is closed (closing an electrical contact when the button is depressed as per col. 8, lines 37-45) wherein the circuit triggering mechanism is contained within the body (col. 8, lines 36-37).
While Kilis discloses the button being depressed to simulate actuation, Kilis does not explicitly state that the body moves from the first position to a second position and thus does not explicitly disclose wherein the circuit triggering mechanism is configured such that the switch is closed when the body is pressed from the first position towards the canister interface and into a second position in the housing of the inhaler; and enabling the electrical circuit to perform the one or more functions when the body is pressed into the second position in the inhaler; wherein the electrical circuit is contained within the body. 
However, Genova discloses a dispensing apparatus for medication utilizing an inhalation device with a medication canister (abstract) and thus is analogous art. Genova teaches a canister shaped body (the canister assembly, 3 + 2 and everything within 2; permanently secured together as set forth in [0026]) that it is known to utilize a circuit triggering mechanism (8 which includes 10, 12 and 13) that is configured such that a switch (14) is closed when the body is pressed from a first position towards the canister interface (downwards in figure 2) and into a second position in the housing of the inhaler during actuation (as set forth in [0031] the canister assembly is moved in a first direction and thus from a first position towards/into a second position within the housing of the actuator body. This movement completes an electrical circuit as also described in [0031]), enabling the electrical circuit to perform the one or more functions when the body is pressed into the second position in the inhaler (as set forth in [0031] the canister assembly is moved in a first direction and thus from a first position towards/into a second position within the housing of the actuator body. This movement completes an electrical circuit as also described in [0031]); wherein the electrical circuit (EDC module 1) is within the body (see figure 2) [0026]. Therefore, in this modification, the actuation switch of Kilis is being replaced by the circuit triggering mechanism of Genova.
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Killis wherein the circuit triggering mechanism is configured such that the switch is closed when the body is pressed from the first position towards the canister interface and into a second position in the housing of the inhaler and enabling the electrical circuit to perform the one or more functions when the body is pressed into the second position in the inhaler, wherein the electrical circuit is within the body as taught by Deaton for the benefit of allowing the user to feel the actual depression of the canister when training to use the device, rather than just utilizing a button.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kilis et al. (US 5,167,506 A) in view of Genova et al. (US 2006/0254581 A1) in further view of Rand (US 2002/0189612 A1)
Regarding claim 11, as modified Killis discloses the claimed invention of claim 8. Killis as modified does not explicitly disclose wherein the electrical circuit further comprises a transmitter for transmitting the measurements of the one or more parameters to a remote electronic device.  
	However, Rand teaches a medicament dispenser and thus is analogous art (abstract) and further describes a transmitter [0104] for transmitting the measurements of the one or more parameters (compliance data as in [0168]) to a remote electronic device [0168] [0172].  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Killis to include wherein the electrical circuit further comprises a transmitter for transmitting the measurements of the one or more parameters to a remote electronic device as taught by Rand for the benefit of allowing a medicament prescriber to view data to properly assist the patient.  

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kilis et al. (US 5,167,506 A) in view of Genova et al. (US 2006/0254581 A1) in further view of Strupat et al. (US 2002/0090601 A1)
Regarding claim 12, as modified Killis discloses the claimed invention of claim 8. Killis as modified does not explicitly disclose wherein the electrical circuit is further configured to monitor movements of the training device before the body is pressed into the second position in the housing of the inhaler.  
	However, Strupat teaches an aerosol dispensing training device and thus is analogous art (abstract) wherein an electrical circuit is further configured to monitor movements of the training device before the body is pressed into the second position in the housing of the inhaler (via a shake sensor which determines shaking prior to consumption [0012] and thus prior to the second position/actuation; [0080]).  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Killis to include wherein the electrical circuit is further configured to monitor movements of the training device before the body is pressed into the second position in the housing of the inhaler for the purpose of ensuring all appropriate steps of using the device have been performed [0080].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA MURPHY whose telephone number is (571)270-7362. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571)272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA MURPHY/Primary Examiner, Art Unit 3785